—In an action to recover damages for podiatric malpractice, the defendant appeals from so much of an order of the Supreme Court, Kings County (Scholnick, J.), dated July 21, 1994, as denied his motion to compel the plaintiff to submit to a complete physical examination including X-rays at the office of the defendant’s examining podiatrist.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the defendant’s motion is granted, and the plaintiff is directed to submit to the exam in question at the office of the defendant’s examining podiatrist.
Under the circumstances, where the defendant seeks to take X-rays in connection with the physical examination of the plaintiff, a well-established right, the examination must be conducted in a physician’s office (see, Mealy v Deepdale Gen. Hosp., 145 AD2d 413). This determination reflects the common sense notion that medical examinations are more properly conducted in medical offices rather than in the offices of an attorney (see, Resnick v Seher, 198 AD2d 218). Bracken, J. P., O’Brien, Ritter, Friedmann and Goldstein, JJ., concur.